"White, J.
It is conceded that the defendant was duly incorporated under the act of April 20, 1872. 69 Ohio L. 82. Such associations are declared by the act to be authorized “ for the purpose of mutual protection and relief of their members, and for the payment of stipulated sums of money to the families or heirs of deceased members of such associations.”
By section 3 of the act it is declared that the corporators, their associates, successors, and assigns, shall “ be deemed a body corporate with succession, and shall have power to receive money, either by voluntary donation or contribution, or to collect the same by assessment on its members; and to distribute, invest, and appropriate the same in such manner as such association may deem proper, with power to sue and be sued, plead and be impleaded, defend and be defended, contract and be contracted with, acquire and convey at pleasure all such real and personal estate as may be necessary and convenient to cany into effect the objects of such association ; . . . and to do all needful acts to carry into effect the objects for which it was created, in such manner and for such purpose as may be prescribed by the rules and regula*23tions of the association, not inconsistent with the laws of the state and the purposes of the association.”
On the 3d of February, 1875, an amendatory and supplementary act was passed. 72 Ohio L. 23,2.4. By that act it was “ provided, that the aggregate sums stipulated to be paid to the family or heirs of any member at his decease, shall in no case exceed seven thousand dollars; nor shall any assessment, on account of the death of any member, be made against any surviving member, exceeding one-fifth of one per centum, stipulated to be paid to such survivor at his decease.”
The original section 3 was repealed and substantially reenacted with the above proviso.
The amendatory act also declares, “that all rights accrued, and all associations formed under the original act, shall survive and be subject to, and governed only by the provisions of said original act as hereby amended, and in no manner subject to the laws of this state relating to life insurance companies.”
The only question we regard as before us in this case, is, whether the defendant in carrying on its business is subject to the statutes of this state relating to life insurance and life insurance companies.
The attorney-general contends that the defendant is engaged in the business of- life insurance, by undertaking to insure the lives of its members; and that, consequently, it is subject to the act of April 27, 1872, regulating “ insurance companies doing an insurance business in this state ” (69 Ohio L. 150), and the act of March 12,1872, establishing an insurance department in this state (Id. 32); and that having failed to comply with these acts, it is guilty of the usurpations charged against it in the information.
On the other hand* it is contended for the defendant that these acts do not apply to corporations organized, as the^ defendant was, under the act of April 20,1872.
How this might have been before the passage of the amendatory act of February 3, 1875, it is unnecessary to decide. For whatever may have been the effect of the *24original act, in connection with the laws of this state relating to life insurance, the amendatory act expressly excepts from the operation of such laws, associations formed before as well as those formed since the amendment.
As between the state and corporations already organized under the original act of April 20, 1872, it was competent for the legislature to relieve them from the effect of the acts relating to life insurance companies. If, therefore, such corporations were subject to these acts, they were, by the amendatory act of February 3, 1875, excepted from their operation; and we see no reason why the defendant is not entitled, in this suit, to the benefit of that act to the same extent as other like corporations against which proceedings have not been instituted.

Judgment for the defendant.

McIlvaine, C. J., Welch, Rex, and Gilmore, JJ., concurred.